Case 19-13358-JDW   Doc 86    Filed 12/28/20 Entered 12/28/20 09:52:48   Desc Main
                             Document      Page 1 of 4
Case 19-13358-JDW   Doc 86    Filed 12/28/20 Entered 12/28/20 09:52:48   Desc Main
                             Document      Page 2 of 4
Case 19-13358-JDW   Doc 86    Filed 12/28/20 Entered 12/28/20 09:52:48   Desc Main
                             Document      Page 3 of 4
Case 19-13358-JDW   Doc 86    Filed 12/28/20 Entered 12/28/20 09:52:48   Desc Main
                             Document      Page 4 of 4
